Title: From Alexander Hamilton to James McHenry, 12 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York March 12th. 1800
          
          I have received a letter dated February 25th. 1800 last month from Colonel Parker requesting a certificate of my having directed him to lay out the State of Virginia into districts. the certificate I have made out adding to it my knowledge of the orders he has received from General Washington respecting the cantonment at Harpers ferry. in executing the above orders he has incurred considerable expence and it is but just that he should be reimbursed. in his letter he states From his letter it appears in execution making the division of Virginia he was obliged to ride 350 miles his compensation as to that point will no doubt be such as is pointed out by the regulation for travelling expences.
          I send the within certificate to you, as not appertaining now to  your department that to the Paymaster General’s department, and not thinking it proper to write to the Accountant on the Subject.
          I have the honor to inclose an account sent to me by the Governor of the N York Hospital
          with great respect &c
           Secretary of War
        